Exhibit 10.2
EXECUTION COPY
PURCHASE AGREEMENT
FREDDIE MAC STRIPPED INTEREST CERTIFICATES, SERIES 256
July 30, 2008
Cerberus International, Ltd.
First Commercial Centre
Second Floor, Suite No. 2, East Mall Drive
PO Box F-44656
Freeport, GBI, Bahamas
     Ladies and Gentlemen:
     GMAC Mortgage, LLC (the “Company”) proposes to sell to Cerberus
International, Ltd., as purchaser (the “Purchaser”) the original notional
principal balance of certain Freddie Mac Stripped Interest Certificates,
Series 256 (the “SCs”), listed on Schedule I attached hereto, and having the
characteristics set forth in the Offering Documents. The SCs will be issued by
Freddie Mac (the “Issuer”) pursuant to the Pass-Through Certificates Master
Trust Agreement, dated as of December 31, 2007 (the “Master Trust Agreement”),
as supplemented by the Terms Supplement, dated as of July 15, 2008 (the “Terms
Supplement”, and together with the Master Trust Agreement, the “Trust
Agreement”) and will represent ownership interests in excess servicing fees
attributable to certain first lien, single-family, fixed rate conventional
mortgage loans currently serviced by the Company on behalf of the Issuer and
recharacterized as excess yield pursuant to the Master Agreement #MA08021951,
dated as of March 18, 2008 (which includes a provision titled “Release of Excess
Yield to Seller”), together with a supplementary Term Sheet with respect to the
excess yield relating to the SCs (together, the “Master Agreement”). The SCs
will be sold to the Company by the Issuer pursuant to an agreement to purchase
excess yield between the Issuer and the Company, dated as of July 25, 2008 (the
“Agreement to Purchase Excess Yield”). This Purchase Agreement (the
“Agreement”), the related Agreement to Purchase Excess Yield Agreement and the
related Master Agreement are sometimes referred to herein collectively as the
“Transaction Documents.” The SCs will be issued in the minimum denominations and
will have the terms set forth in the offering circular dated December 31, 2007
(the “Offering Circular”) and the related offering circular supplement dated
July 15, 2008 (the “Offering Circular Supplement”).
     Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Glossary in Exhibit D hereto.
     This is to confirm the arrangements with respect to the purchase of the SCs
(as defined herein) by you.
     1. Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company agrees to
sell to you, and you agree to purchase from the Company, the original notional
principal balance of the SCs to be purchased by the Purchaser. The Company and
the Purchaser intend that the conveyance of

      Purchase Agreement — Freddie Mac Series 256

1



--------------------------------------------------------------------------------



 



company’s right, title and interest in the SCs herein contemplated shall
constitute, and be construed as, a sale of the SCs and not a grant of a security
interest to secure a loan. The purchase prices of the SCs shall be the prices
set forth in the applicable pricing letter (the “Pricing Letter”), the form of
which is Exhibit B hereto.
     2. Delivery and Payment. Delivery of and payment for the notional principal
balance of the SCs to be purchased in the offering shall be no later than 2:30
P.M. New York City time on the applicable closing date (such date and time of
delivery of and payment for such SCs being hereinafter referred to as the
applicable “Closing Date”). Delivery of the SCs shall be made in book-entry
form, against payment by you of the purchase price thereof to or upon the order
of the Company by wire transfer in immediately available funds.
     3. Representations and Warranties. (a) The Company represents and warrants
to, and agrees with, you that:
     (i) As of the Closing Date, the Covered Documents do not contain an untrue
statement of fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the Purchaser Information contained in or
omitted from the Covered Documents, or as to any information as to which no
person is liable hereunder as specified in the proviso to Section 7(a).
     (ii) The Company has been duly formed and is validly existing in good
standing as a limited liability company under the laws of the State of Delaware
and has the requisite power to own its properties and to conduct its business as
presently conducted by it.
     (iii) This Agreement has been duly authorized, executed and delivered by
the Company.
     (iv) As of the Closing Date, the SCs will conform in all material respects
to the description thereof contained in the Covered Documents.
     (v) The execution and delivery of this Agreement by the Company and its
performance and compliance with the terms of this Agreement will not violate the
Company’s Certificate of Formation or Limited Liability Company Agreement or
constitute a material default (or an event which, with notice or lapse of time,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Company is a
party or which may be applicable to the Company or any of its assets;
     (vi) This Agreement, assuming due authorization, execution and delivery by
the Purchaser, constitutes a valid, legal and binding obligation of the Company,
enforceable against it in accordance with the terms hereof subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law and to

      Purchase Agreement — Freddie Mac Series 256

2



--------------------------------------------------------------------------------



 



public policy as it relates to indemnification and contribution under applicable
securities laws;
     (vii) The Company is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Company or its properties or might have consequences that would materially
adversely affect its performance hereunder;
     (viii) No litigation is pending or, to the best of the Company’s knowledge,
threatened against the Company which would prohibit its entering into this
Agreement or performing its obligations under this Agreement;
     (ix) The Company will comply in all material respects in the performance of
this Agreement; and
     (x) No information, certificate of an officer, statement furnished in
writing or report delivered to the Purchaser, any Affiliate of the Purchaser
will, to the knowledge of the Company, contain any untrue statement of a
material fact or omit a material fact necessary to make the information,
certificate, statement or report not misleading.
      (b) The Purchaser represents and warrants to, and agrees with, the Company
that:
     (i) This Agreement has been duly authorized, executed and delivered by the
Purchaser.
     (ii) The Purchaser understands and agrees that (a) the SCs are exempted
securities under Section 3(a)(2) of the Securities Act of 1933, as amended (the
“1933 Act”).
     (iii) The Purchaser (a) is a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and in particular in such matters related to securities similar to the SCs, such
that it is capable of evaluating the merits and risks of investment in the SCs,
and (b) is able to bear the economic risks of such an investment.
     (iv) As of the Closing Date, (A) the Purchaser represents and warrants that
it has been furnished with, and has had an opportunity to review, (1) a copy of
the Covered Documents, and (2) all other documents, financial data and
information regarding the SCs, the Mortgage Loans represented thereby and the
Company that the Purchaser has requested from the Company and (B) the Purchaser
has had any questions arising from such review answered by the Company to the
satisfaction of the Purchaser.
     (v) The Purchaser will not sell, offer, pledge or otherwise transfer any of
the SCs, except in compliance with the provisions of this Agreement. SCs are not

      Purchase Agreement — Freddie Mac Series 256

3



--------------------------------------------------------------------------------



 



exempt from registration under “blue sky” or state securities laws (except where
the SCs will have been qualified for offering and sale at the Purchasers’
direction under such “blue sky” or state securities laws).
     (vi) None of the Purchaser’s assets currently constitute, or in the future
will constitute, “plan assets” within the meaning of Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended.
     (vii) The Purchaser Information does not contain an untrue statement of a
material fact or omit to state a material fact necessary to make such
statements, in light of the circumstances under which they were made, not
misleading; provided, however, that the Purchaser makes no representation that
the related Offering Circular Supplement (exclusive of the Purchaser
Information) does not include any untrue statements of a material fact and does
not omit to state any material facts necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
     (viii) Each of it and its agents has complied and will comply with all
applicable laws and regulations in each country or jurisdiction where it may
purchase, offer, sell or deliver the SCs or distribute the Offering Documents
and it has not offered, sold or delivered and will not offer, sell or deliver,
any SCs and has not distributed or published and will not distribute or publish
any offering material (including the Offering Documents) in or from any country
or jurisdiction except under circumstances that will result in compliance with
all applicable laws and regulations and that will not impose any obligations on
the Issuer or the Company that the Issuer or the Company shall not have agreed
to specifically in writing.
     (ix) If the Purchaser satisfies the distribution requirements with respect
to the SCs offered or sold in the United States by delivering an electronic
version of the Offering Documents, such electronic delivery will be accomplished
in a manner consistent with (i) all applicable rules and interpretive guidance
of the U.S. Securities and Exchange Commission as if the SCs were registered
under the Act, and (ii) applicable law, regulation and government policy of any
applicable jurisdiction. The electronic version of the Offering Documents must
be obtained from the Company or reproduced in a manner that is designed to
produce, and does produce, an accurate reproduction. The Company, however, has
no obligation to provide an electronic version of the Offering Documents. If the
Purchaser uses a version of the Offering Documents not provided by the Company,
the Purchaser agrees to ensure, and to assume all responsibility for ensuring,
that the reproduction is an accurate reproduction of the original Offering
Documents. The Purchaser will terminate or cause to be terminated immediately
the electronic delivery of the Offering Documents upon the Company’s request, in
the Company’s sole discretion.
     (x) Commencing July 25, 2008, if its agents disseminate through any medium,
including the Purchaser’s website, any statistical or other information relating
to the mortgage loans related to the SCs (the “Mortgage Loans”) or the SCs,
other than

      Purchase Agreement — Freddie Mac Series 256

4



--------------------------------------------------------------------------------



 



information expressly contained in the Offering Documents, such information
shall be accompanied by the following legend:
     “The information with respect to the [Mortgage Loans] [SCs] set forth
[herein] [below] has not been collected, summarized or provided by Freddie Mac.
Freddie Mac has made no independent verification of such information, does not
warrant its truth, accuracy or completeness and assumes no obligation or
liability with respect thereto.”
     Anything in the immediately preceding paragraph to the contrary
notwithstanding, the requirements set forth above shall be deemed to be
satisfied as to the Purchaser if, commencing July 25, 2008, when such Purchaser
disseminates through any medium any statistical or other information relating to
the Mortgage Loans or the SCs, other than information expressly contained in the
Offering Documents, such information is accompanied by the following legend:
     “The information is provided solely by [such Purchaser], not as agent for
any issuer, and although it may be based on data supplied to it by an issuer,
the issuer has not participated in its preparation and makes no representations
regarding its accuracy or completeness.”
     (xi) It shall not disseminate, through any medium including its website,
any such statistical or other information which is based on the notional
principal balances of any SCs (or the scheduled balances of any Mortgage Loans)
reflected in any SC Trust Factors (as that term is defined in the Offering
Documents) until after Freddie Mac has published such SC Trust Factors or
otherwise made them available.
     (xii) The Company did not participate in the preparation of the Purchaser
Information.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
the Company is not making any representation, warranty or covenant regarding the
marketability of the SCs. The Purchaser specifically acknowledges that any
resale of the SCs is the Purchaser’s sole responsibility and the Company shall
not have any obligation, express or implied, to assist the Purchaser in the
marketing or sale of the SCs, except as set forth in Section 5 hereof.
     4. Offering by Purchaser. It is understood that the Purchaser will only
offer the SCs, if it offers the SCs at all, for sale to a limited number of
institutional investors and the Purchaser will not offer, sell or otherwise
distribute the SCs in any state in which the SCs are not exempt from
registration under “blue sky” or state securities laws (except where the SCs
will have been qualified for offering and sale at the Purchasers’ direction
under such “blue sky” or state securities laws).
     5. Agreements. The Company agrees with the Purchaser that:
     (a) If the transactions contemplated by this Agreement are consummated, the
Company will pay or cause to be paid all expenses incidental to the performance
of the obligations of the Company under this Agreement, and for expenses
incurred in distributing the

      Purchase Agreement — Freddie Mac Series 256

5



--------------------------------------------------------------------------------



 



Covered Documents (including any amendments and supplements thereto) to the
Purchaser. Except as herein provided, the Purchaser shall be responsible for
paying all costs and expenses incurred by the Purchaser, including the fees and
disbursements of counsel for the Purchaser in connection with the purchase and
sale of the SCs.
     (b) The Company has delivered to the Purchaser a copy of the Covered
Documents. The Company may amend or supplement the Covered Documents at any
time, but is under no obligation to do so. Upon delivery of any amendment or
supplement to the Covered Documents to the Purchaser by the Company, the
Purchaser will discontinue use of the previous version of the Covered Documents,
will return all unused copies of such previous version to the Company and will
deliver copies of such Covered Documents as so amended or supplemented to all
recipients of such previous version of the Covered Documents.
     6. Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to purchase the SCs shall be subject to the following conditions with
respect to such SCs:
     (a) The Purchaser shall have received a copy of the Covered Documents.
     (b) Since July 1, 2008 there shall have been no material adverse change
(not in the ordinary course of business) in the condition of the Company.
     (c) The Company shall have delivered to you a certificate, dated the
Closing Date, of the President, a Executive Vice President, a Vice President or
an Assistant Secretary of the Company to the effect that the signer of such
certificate has carefully examined this Agreement and that, to the best of his
or her knowledge after reasonable investigation: (A) the representations and
warranties of the Company in this Agreement are true and correct in all material
respects and (B) the Company has, in all material respects, complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date.
     (d) The Purchaser shall have received the opinion of Mayer Brown LLP,
special counsel for the Company, dated the Closing Date, substantially to the
effect set forth in Exhibit A-1 and the opinion of Hu A. Benton, associate
general counsel for the Company, dated the Closing Date, substantially to the
effect set forth in Exhibit A-2.
     (e) Deloitte & Touche LLP shall have furnished to the Company a letter or
letters addressed to the Company and dated as of or prior to the date of first
use of the applicable Covered Documents in the form and reflecting the
performance of the procedures previously agreed to by the Issuer.
     The Company will furnish you with conformed copies of the above opinions,
certificates and documents as you reasonably request.
     7. Indemnification and Contribution. Notwithstanding Section 4 hereof, In
the event that the Purchaser sells the SCs within six months after the Closing
Date and, in connection with such resale, uses a copy of the Covered Documents
as originally provided, as amended or supplemented by the Company pursuant to
Section 5(b) (it being understood and

      Purchase Agreement — Freddie Mac Series 256

6



--------------------------------------------------------------------------------



 



agreed that the Company is not obligated to provide any updated information with
regard to the matters discussed in the Covered Documents):
     (a) The Company agrees to indemnify and hold harmless you and each person
who controls you within the meaning of either Section 15 of the 1933 Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
from and against any and all losses, claims, damages and liabilities incurred
directly in connection with resales where the Purchaser complied with the
representations, warranties and agreements in Section 3(b) (ii), (iii), (v),
(vi), (viii), (ix), (x) and (xi) herein (provided that the Purchaser shall not
be deemed to have violated any such representation, warranty or agreement as a
result of an untrue statement or alleged untrue statement of a material fact or
the omission or the alleged omission of a material fact in the Covered
Documents) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Covered Documents as of the Closing Date or
caused by any omission or alleged omission to state therein as of the Closing
Date a material fact necessary to make the statements therein, in light of the
circumstances under which they are made on the Closing Date, not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon Purchaser Information; and provided, however, that such indemnity with
respect to the Covered Documents shall not inure to the benefit of the Purchaser
(or any person controlling the Purchaser) to the extent that such loss, claim,
damage or liability of the Purchaser results from the fact that the Purchaser
sold SCs to a person to whom there was not sent or given at or prior to the
settlement date of the sale of such SCs a copy of the final Covered Documents
(as amended or supplemented through such date in any case where the Company has
previously furnished the Purchaser with copies thereof on or prior to the close
of business on the Business Day preceding such settlement date), in any case
where the untrue statement or omission of a material fact which caused such
loss, claim, damage or liability was contained in such Covered Documents and was
corrected in the Covered Documents (as amended or supplemented), and provided,
further, that neither the Company nor you will be liable in any case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the information contained in the Covered Documents.
     (b) The Purchaser agrees to indemnify and hold harmless the Company, their
respective directors or officers and any person controlling the Company to the
same extent as the indemnity set forth in Section 7(a) above from the Company to
you for breach of any representation or warranty of the Purchaser made in
Section 3(b).
     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to either Section 7(a) or 7(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the

      Purchase Agreement — Freddie Mac Series 256

7



--------------------------------------------------------------------------------



 



indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. Such firm shall be designated in writing by you in the case
of parties indemnified pursuant to Section 7(a) and by the Company in the case
of parties indemnified pursuant to Section 7(b). Subject to the third preceding
sentence, the indemnifying party may, at its option, at any time upon written
notice to the indemnified party, assume the defense of any proceeding and may
designate counsel satisfactory to the indemnifying party in connection therewith
provided that the counsel so designated would have no actual or potential
conflict of interest in connection with such representation. Unless it shall
assume the defense of any proceeding, the indemnifying party shall not be liable
for any settlement of any proceeding, effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment. If the
indemnifying party assumes the defense of any proceeding, it shall be entitled
to settle such proceeding with the consent of the indemnified party or, if such
settlement provides for release of the indemnified party in connection with all
matters relating to the proceeding which have been asserted against the
indemnified party in such proceeding by the other parties to such settlement,
without the consent of the indemnified party.
     (d) If the indemnification provided for in this Section 7 is unavailable to
an indemnified party under Section 7(a) or Section 7(b) hereof or insufficient
in respect of any losses, claims, damages or liabilities referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities, in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Purchaser on the other from the offering of the SCs but
also the relative fault of the Company on the one hand and of the Purchaser on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Purchaser on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     (e) The Company and the Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the considerations referred to in Section 7(d) above. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in this Section 7 shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim except where the indemnified party is required to bear such
expenses pursuant to Section 7(d); which

      Purchase Agreement — Freddie Mac Series 256

8



--------------------------------------------------------------------------------



 



expenses the indemnifying party shall pay as and when incurred, at the request
of the indemnified party, to the extent that the indemnifying party believes
that it will be ultimately obligated to pay such expenses. In the event that any
expenses so paid by the indemnifying party are subsequently determined to not be
required to be borne by the indemnifying party hereunder, the party which
received such payment shall promptly refund the amount so paid to the party
which made such payment. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     8. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company, or
the officers of any of the Company and the Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
(i) any termination of this Agreement, (ii) any investigation made by the
Purchaser or on behalf of the Purchaser or any person controlling the Purchaser
or by or on behalf of the Company and their respective directors or officers or
any person controlling the Company and (iii) acceptance of and payment for any
of the SCs.
     9. Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Purchaser, will be mailed, delivered or
telegraphed and confirmed to it at Cerberus International, Ltd. c/o Premier Fund
Services Limited, First Commercial Centre, Second Floor, Suite No. 2, East Mall
Drive, P.O. Box F-44656, Freeport, GBI, Bahamas, and Partridge Hill Overseas
Management, LLC c/o Cerberus Capital Management, L.P., 299 Park Avenue, 22nd
Floor, New York, New York 10171, Attention: Michael Hisler, with a copy (which
shall not constitute notice) to Lowenstein Sandler PC 1251 Avenue of the
Americas, New York, New York, 10020, or, if sent to the Company, will be mailed,
delivered or telegraphed and confirmed to it at GMAC Mortgage, LLC 1100 Virginia
Drive, Ft. Washington, Pennsylvania 19034, Attention: Thomas Neary, Executive
Vice President.
     10. Nonassignability. The rights and obligations under this Agreement may
not be assigned without the prior written consent of the parties hereto.
     11. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and (subject to
Section 10 hereof) assigns, and no other person will have any right or
obligation hereunder.
     12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall together constitute but one and the same instrument.
[SIGNATURES FOLLOW]

      Purchase Agreement — Freddie Mac Series 256

9



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this letter and
your acceptance shall represent a binding agreement among the Company and the
Purchaser.

            Very truly yours,        
      GMAC MORTGAGE, LLC
      By:   /s/ Thomas Neary         Name:   Thomas Neary        Title:  
Executive Vice President     

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              CERBERUS INTERNATIONAL, LTD.    
 
            By:   Partridge Hill Overseas Management, LLC,
its investment manager
 
           
 
  By:   /s/ Jeffrey L. Lomasky
 
   
 
      Jeffrey L. Lomasky    
 
      Senior Managing Director    

      Purchase Agreement — Freddie Mac Series 256

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I

              Original Notional   CUSIP   Principal Balance  
3128HU3T6
  $ 45,381,006.67  
3128HU3U3
  $ 62,198,035.33  
3128HU3V1
  $ 58,751,225.33  
3128HU3W9
  $ 38,790,319.33  
3128HU3Y5
  $ 45,946,848.67  
3128HU3Z2
  $ 64,601,840.00  
3128HU4A6
  $ 43,456,892.67  
3128HU4B4
  $ 22,887,814.00  
3128HUZ79
  $ 1,730,897.33  
3128HU2D2
  $ 1,572,260.00  
3128HU2L4
  $ 1,653,174.00  
3128HU2T7
  $ 935,580.00  
3128HU2Y6
  $ 942,400.67  
3128HU3E9
  $ 2,281,090.00  
3128HU3L3
  $ 1,445,996.67  
3128HU3S8
  $ 1,531,280.00    
Totals
  $ 394,106,660.67  

      Purchase Agreement

Schedule I-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF OPINION OF MAYER BROWN LLP

     

A-1-1



--------------------------------------------------------------------------------



 



     
July 30, 2008
  Mayer Brown LLP
 
  1675 Broadway
 
  New York, New York 10019-5820
 
   
Cerberus International, Ltd.
  Main Tel (212) 506-2500
First Commercial Centre
  Main Fax (212) 262-1910
Second Floor, Suite No. 2, East Mall Drive
  www.mayerbrown.com
PO Box F-44656
   
Freeport, GBI, Bahamas
   

     
Re:
  Freddie Mac Stripped Interest Certificates, Series 256

Ladies and Gentlemen:
     We have acted as special counsel to GMAC Mortgage, LLC (the “Seller”) in
connection with the sale of the original notional principal balance of certain
Freddie Mac Stripped Interest Certificates, Series 256 (the “Purchaser SCs”) to
Cerberus International, Ltd. (the “Purchaser”) pursuant to the Purchase
Agreement, dated July 30, 2008 (the “Purchase Agreement”).
     The Purchaser SCs are being issued in connection with the transactions
contemplated by Purchase Agreement and this letter is delivered pursuant to the
Purchase Agreement. Capitalized terms not defined herein have the meanings
assigned to them in the Purchase Agreement.
     In arriving at the opinions expressed below, we have examined originals, or
copies identified to our satisfaction as being true copies, of such records,
documents and other instruments as in our judgment were necessary or
appropriate, including an executed copy of the Purchase Agreement.
     As to facts relevant to the opinions expressed herein, we have relied upon
certificates of public officials or certificates or opinions of officers or
other representatives of the Seller. We have also relied upon the
representations and warranties set forth in, or made pursuant to, the Purchase
Agreement. In addition, we have made such investigations of such matters of law
as we have deemed appropriate as a basis for the opinions expressed below.
Further, we have assumed the genuineness of all signatures and the authenticity
of the document submitted to us as an original and the conformity with the
original document of all documents submitted to us as copies.
     On the basis of, and subject to, the foregoing, and subject to the
limitations, assumptions, qualifications and exceptions set forth herein, it is
our opinion that:

      Purchase Agreement

A-1-2



--------------------------------------------------------------------------------



 



1. The Purchase Agreement constitutes a legal, valid and binding agreement of
the Seller, enforceable against the Seller in accordance with its terms.
2. The execution and delivery by the Seller of the Purchase Agreement and the
consummation by the Seller of the transactions therein contemplated do not
result in the violation of any provisions of the Applicable Laws. As used in
this opinion, the term “Applicable Laws” means those state laws of the State of
New York that, in our experience and without independent investigation, are
normally applicable to transactions of the type contemplated by the Purchase
Agreement; provided that the term “Applicable Laws” shall not include state
securities or blue sky laws or any rules or regulations thereunder and any
antifraud or similar laws.
     The foregoing opinions and other statements are subject to the following
limitations, qualifications and exceptions:
     A. Members of our firm are admitted to the bar of the State of New York and
the foregoing opinions are limited to matters arising under the laws of the
State of New York as in effect on the date hereof. We express no opinion as to
the laws, rules or regulations of any other jurisdiction or as to the municipal
laws or the laws, rules or regulations of any local agencies or governmental
authorities of or within the State of New York, or in each case as to any
matters arising thereunder or relating thereto. We expressly disclaim any
responsibility to advise you or any other person of any development or
circumstance or any kind including any change of law or fact that may occur
after the date of this opinion letter, even in such development, circumstance or
change may affect the legal analysis, conclusion or any matter set forth in or
relating to this opinion letter.
     B. Our opinion set forth in paragraph 1 above is subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer and other similar laws relating to or affecting creditors’ rights
generally and to general equitable principles (regardless of whether considered
in a proceeding in equity or at law), including concepts of commercial
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief. In addition, we advise you that
rights to indemnification may be limited by applicable law or public policy.
     C. With respect to the Purchase Agreement being executed or to be executed
by any party, except with respect to the Seller, we have assumed, to the extent
relevant to the opinions set forth herein, that (i) such party has been duly
organized and is existing under the laws of its jurisdiction of organization and
(ii) such party has full rights, power and authority to execute, deliver and
perform its obligations under the Purchase Agreement to which it is a party and
such Purchase Agreement has been duly authorized, executed and delivered by and,
is a valid, binding and enforceable agreement or obligation, as the case may be,
of, such party.
     This letter is solely for your benefit in connection with the transaction
described in the first paragraph above and may not be quoted or relied upon by,
nor may copies be delivered to,

      Purchase Agreement

A-1-3



--------------------------------------------------------------------------------



 



any other person, nor may this letter be relied upon by you for any other
purpose, without our prior written consent.
Very truly yours,
MAYER BROWN LLP
TS/AY

      Purchase Agreement

A-1-4



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF OPINION OF IN-HOUSE COUNSEL

      Purchase Agreement

A-2-1



--------------------------------------------------------------------------------



 



July 30, 2008
Cerberus International, Ltd.
First Commercial Centre
Second Floor, Suite No. 2, East Mall Drive
PO Box F-44656
Freeport, GBI, Bahamas
Re: Freddie Mac Stripped Interest Certificates,
      Series 256
Ladies and Gentlemen:
I am internal counsel employed by Residential Funding Company, LLC, and have
acted as counsel to GMAC Mortgage, LLC, a Delaware limited liability company and
successor by merger to GMAC Mortgage Corporation, a Pennsylvania corporation
(the “Company”), and have advised the Company with respect to certain matters in
connection with the Purchase Agreement, dated as of July 30, 2008 (the “Purchase
Agreement”).
     I have examined, or caused to be examined, originals, or a copy certified
to my satisfaction, of the Purchase Agreement and such other documents,
certificates and instruments which I have deemed necessary or appropriate in
connection with this opinion. As to matters of fact, I have examined and relied
without independent verification upon representations, warranties and covenants
of parties to the above documents contained therein and, where I have deemed
appropriate, representations or certifications of officers of parties to the
Purchase Agreement or public officials. In rendering this opinion letter, I have
assumed with your permission and without independent verification, (i) the
authenticity of all documents submitted to me as originals, the genuineness of
all signatures, the legal capacity of natural persons and the conformity to the
originals of all documents submitted to me as copies and the authenticity of the
originals of such copies, (ii) with respect to parties other than the Company,
the due authorization, execution and delivery of such documents, and the
necessary entity power with respect thereto, and with respect to all parties,
the enforceability of such documents and (iii) that there is not and will not be
any other oral or written agreement, usage of trade, or course of dealing among
the parties that modifies or supplements the agreements expressed in the
Purchase Agreement.

      Purchase Agreement

A-2-2



--------------------------------------------------------------------------------



 



     Capitalized terms used herein, but not defined herein, shall have the
meanings assigned to them in the Purchase Agreement.
     Based upon the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations herein expressed, I am of the opinion that:
1. The Company has been duly formed, is validly existing as a limited liability
company and is in good standing under the laws of the State of Delaware;
2. The Company has the power and authority to execute and deliver the Purchase
Agreement and to perform its obligations under the Purchase Agreement;
3. The Purchase Agreement has been duly authorized, executed and delivered by
the Company;
4. There are no actions, proceedings or investigations pending or, to my
knowledge, threatened against or affecting the Company before or by any court,
arbitrator, administrative agency or other governmental authority which, if
adversely determined, would have a material and adverse effect on the Company’s
ability to perform its obligations under the Purchase Agreement;
5. No consent, approval, authorization or order of, or filing or registration
with, any state or federal court or governmental agency or body is required for
the execution and delivery by the Company of the Purchase Agreement or the
consummation by the Company of the transactions contemplated in the Purchase
Agreement, except such as have been obtained or made; and
6. The Company is not in violation of any of its limited liability company
organizational documents, and neither the execution or delivery of or
performance by the Company under the Purchase Agreement, nor the consummation by
the Company of any other of the transactions contemplated therein, will conflict
with or result in a breach or violation of any term or provision of, or
constitute a default (or an event which with the passing of time or
notification, or both, would constitute a default) under, any of the limited
liability company organizational documents of the Company, or any indenture or
other agreement or instrument to which the Company is a party or by which the
Company is bound, or any state or federal statute or regulation applicable to
the Company or any order of any state or federal court, regulatory body,
administrative agency or governmental body having jurisdiction over the Company.
The opinions set forth above are subject to the following qualifications:

(a)   I am admitted to practice in the State of Texas and the District of
Columbia, and I render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of Texas and the District of Columbia and the
Federal laws of the United States of America. However, insofar as the opinions
expressed in paragraphs 1 and 2 above relate to matters that are governed by the
laws of the State of Delaware, I am generally familiar with the laws of the
State of Delaware as they relate to the organization and governance of limited
liability companies, and I do not feel it necessary to consult with Delaware
counsel. I do not express any opinion with respect to the securities laws of any
jurisdiction or any other matter not specifically addressed above.

(b)   The opinions expressed above do not address any of the following legal
issues: (i) Federal securities laws and regulations administered by the
Securities and Exchange

      Purchase Agreement

A-2-3



--------------------------------------------------------------------------------



 



    Commission, state “Blue Sky” laws and regulations, and laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments, (ii) pension and employee benefit laws and regulations (e.g.,
ERISA), (iii) Federal and state antitrust and unfair competition laws and
regulations, (iv) Federal and state laws and regulations concerning filing and
notice requirements (e.g., Hart-Scott-Rodino and Exon-Florio), (v) the statutes
and ordinances, administrative decisions and the rules and regulations of
counties, towns, municipalities and special political subdivisions (whether
created or enabled through legislative action at the Federal, state or regional
level) and judicial decisions to the extent that they deal with the foregoing,
(vi) Federal and state tax laws and regulations, (vii) Federal and state
racketeering laws and regulations (e.g., RICO), (viii) Federal and state labor
laws and regulations, (ix) Federal and state bank regulatory laws, (x) Federal
and state laws, regulations and policies concerning (1) national and local
emergency, (2) possible judicial deference to acts of sovereign states, and
(3) criminal and civil forfeiture laws, and (xi) other Federal and state
statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).

(c)   In rendering the opinions above, I have only considered the applicability
of statutes, rules, and regulations that a lawyer in the State of Texas and the
District of Columbia exercising customary professional diligence would
reasonably recognize as being directly applicable to the Company, to the
transaction contemplated by the Purchase Agreement, or both.

     The opinions set forth herein are intended solely for the benefit of the
addressee hereof in connection with the transactions contemplated herein and
shall not be relied upon by any other person or for any other purpose without my
prior written consent.
     Except for reproductions for inclusion in transcripts of the documentation
relating to the transactions contemplated herein, this opinion may not be copied
or otherwise reproduced or quoted from, in whole or in part, without my prior
written consent.
     This opinion is limited to the specific issues addressed and is limited in
all respects to laws and facts existing on the date of this opinion.

                  Very truly yours,    
 
           
 
  By:  
 
   
 
  Name:   Hu. A. Benton    
 
  Title:   Associate Counsel    

      Purchase Agreement

A-2-4



--------------------------------------------------------------------------------



 



EXHIBIT B
GMAC Mortgage, LLC
Freddie Mac Stripped Interest Certificates, Series [      ]
[           ], 200[   ]
GMAC Mortgage, LLC
1100 Virginia Drive
Ft. Washington, Pennsylvania 19034
     Re: Freddie Mac Stripped Interest Certificates, Series [ ]
     Ladies and Gentlemen:
          Pursuant to Section 4 of the Purchase Agreement, dated July [ ], 2008,
among GMAC Mortgage, LLC and ___ (the “Purchaser”) relating to the Certificates
referenced above, the undersigned does hereby certify that:
Section 1. The SCs: The SCs hereunder are as follows:
(a) Classes: The Classes of SCs that constitute “SCs” are listed below:

                  Class   Allocations     Proceeds  
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
                 
Totals
               

The Purchaser agrees, subject to the terms and provisions herein and of the
captioned Purchase Agreement, to purchase Classes of the SCs listed above at the
prices set forth in the settlement statement attached hereto as Exhibit A.

      Purchase Agreement — Freddie Mac Series 256

B-1



--------------------------------------------------------------------------------



 



(b) The SCs shall have such other characteristics as described in the related
Covered Documents,
(c) The “Closing Date” is July [ ], 2008,
Sincerely,
[PURCHASER]

             
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

      Purchase Agreement — Freddie Mac Series 256

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCLUDED INFORMATION
(ATTACHED HERETO)

      Purchase Agreement — Freddie Mac Series 256

C-1



--------------------------------------------------------------------------------



 



     Modeling Assumptions
     To prepare the yield table below, we have employed the following
assumptions (the “Modeling Assumptions”), among others:

  •   As of July 1, 2008, each Mortgage represented in the related Mortgage
Group has an Excess Yield Rate, interest rate, remaining term to maturity and
loan age equal to the weighted average Excess Yield Rate, interest rate,
remaining term to maturity and loan age for that Mortgage Group shown in the
table on page S-7.     •   The Class Coupons for the WAC/IO SCs remain constant
at their initial Class Coupons.     •   Payments on the Classes are always
received on the 15th of the month, whether or not a Business Day.     •   Each
Class is outstanding from the Closing Date to retirement and no exchanges occur.
    •   The Classes are purchased at the prices listed in the table, plus
accrued interest from the first day of the month of the Closing Date.

     When reading the table and the related text, you should bear in mind that
the Modeling Assumptions, like any other stated assumptions, are unlikely to be
entirely consistent with actual experience. For example, most of the Mortgages
will not have the characteristics assumed, the Class Coupons for the WAC/IO SC
Classes will vary over time and many Payment Dates will occur on a Business Day
after the 15th of the month.
Yield Table
     The following table shows, at various percentages of CPR, pre-tax yields to
maturity (corporate bond equivalent) of each Class. We have prepared this table
using the Modeling Assumptions and the assumed prices shown in the table, plus
accrued interest from July 1, 2008. Actual sales may not occur at the assumed
prices.
     The Mortgages will have characteristics that are more diverse than those
assumed, and Mortgage prepayment rates will differ from the constant rates
shown. These differences will affect the actual payment behavior and yields of
the Classes. In the case of the WAC/IO Classes, disproportionately fast
prepayments on the related Mortgages with relatively higher Excess Yield Rates
would increase the likelihood of a reduced or negative yield.
     See Prepayment, Yield and Suitability Considerations — Tabular Information
in Supplements in the Offering Circular for a description of yield calculations
and the CPR prepayment model.

C-2



--------------------------------------------------------------------------------



 



Pre-Tax Yields of All Classes

                                                  Class   Assumed Price   5.0%
CPR   10.0% CPR   15.0% CPR   20.0% CPR   25.0% CPR
1
    22.25 %     15.4 %     9.7 %     3.9 %     (2.2 )%     (8.4 )%
2
    22.25       15.3       9.6       3.7       (2.3 )     (8.5 )
3
    22.25       15.0       9.3       3.5       (2.5 )     (8.7 )
4
    22.25       15.3       9.6       3.7       (2.3 )     (8.5 )
5
    22.25       15.2       9.5       3.7       (2.3 )     (8.6 )
6
    22.25       15.1       9.4       3.6       (2.5 )     (8.7 )
7
    22.00       18.3       12.6       6.7       0.5       (5.8 )
8
    22.00       18.1       12.4       6.5       0.4       (5.9 )
9
    22.00       18.0       12.3       6.3       0.2       (6.0 )
10
    22.00       18.2       12.5       6.6       0.5       (5.8 )
11
    22.00       18.1       12.4       6.5       0.4       (5.9 )
12
    22.00       18.1       12.3       6.4       0.3       (6.0 )
13
    21.75       21.3       15.5       9.5       3.3       (3.1 )
14
    21.75       21.2       15.4       9.4       3.2       (3.2 )
15
    21.75       21.2       15.4       9.4       3.2       (3.2 )
16
    21.75       21.2       15.4       9.4       3.2       (3.1 )
17
    21.75       21.2       15.4       9.4       3.2       (3.1 )
18
    21.75       21.2       15.4       9.4       3.2       (3.2 )
19
    21.75       21.2       15.4       9.4       3.2       (3.2 )
20
    21.50       24.3       18.4       12.3       6.1       (0.4 )
21
    21.50       24.3       18.4       12.3       6.1       (0.4 )
22
    21.50       24.3       18.4       12.4       6.1       (0.4 )
23
    21.50       24.3       18.4       12.4       6.1       (0.4 )
24
    21.50       24.3       18.4       12.3       6.1       (0.4 )
25
    21.50       24.3       18.4       12.3       6.1       (0.4 )
26
    21.50       24.3       18.4       12.3       6.1       (0.4 )
27
    12.00       14.7       9.1       3.3       (2.7 )     (8.8 )
28
    12.00       14.5       8.9       3.1       (2.9 )     (9.0 )
29
    12.00       15.5       9.8       4.0       (2.0 )     (8.2 )
30
    12.00       14.7       9.1       3.3       (2.7 )     (8.9 )
31
    12.00       15.3       9.6       3.8       (2.2 )     (8.4 )
32
    12.50       18.8       13.1       7.2       1.1       (5.2 )
33
    12.50       18.2       12.5       6.6       0.5       (5.7 )
34
    12.50       18.6       12.8       6.9       0.9       (5.4 )
35
    12.50       18.4       12.7       6.8       0.7       (5.6 )
36
    12.50       18.6       12.8       6.9       0.9       (5.4 )
37
    12.50       18.4       12.6       6.7       0.7       (5.6 )
38
    13.00       22.7       16.9       10.9       4.7       (1.7 )
39
    13.00       22.1       16.3       10.3       4.2       (2.2 )
40
    13.00       23.3       17.4       11.4       5.2       (1.2 )
41
    13.00       22.5       16.6       10.6       4.5       (1.9 )
42
    13.00       23.2       17.4       11.4       5.2       (1.2 )
43
    13.00       22.5       16.6       10.6       4.5       (1.9 )
44
    13.50       26.2       20.2       14.2       7.9       1.4  
45
    13.50       26.5       20.6       14.5       8.2       1.7  
46
    13.50       27.1       21.1       15.0       8.7       2.2  
47
    13.50       28.2       22.2       16.1       9.8       3.2  
48
    13.50       28.0       22.0       15.8       9.5       3.0  
49
    13.50       27.4       21.4       15.3       9.0       2.5  
50
    22.25       15.3       9.6       3.8       (2.2 )     (8.5 )
51
    22.00       18.3       12.5       6.6       0.5       (5.8 )
52
    21.75       21.3       15.4       9.4       3.3       (3.1 )
53
    21.50       24.3       18.4       12.3       6.1       (0.4 )
54
    22.00       19.4       13.7       7.7       1.6       (4.8 )
55
    12.00       14.7       9.1       3.3       (2.7 )     (8.9 )
56
    12.50       18.6       12.8       6.9       0.9       (5.4 )
57
    13.00       22.6       16.8       10.8       4.6       (1.8 )
58
    13.50       26.7       20.7       14.6       8.3       1.8  
59
    12.50       20.4       14.6       8.7       2.5       (3.8 )

CERTAIN FEDERAL INCOME TAX CONSEQUENCES
     You should read Certain Federal Income Tax Consequences — General, — Giant
Certificates —Application of the Stripped Bond Rules and — Strips in the
Offering Circular for a general discussion of the anticipated material federal
income tax consequences of owning an interest in a Class of SCs.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
GLOSSARY
     Covered Documents: The Offering Circular Supplement.
     Offering Documents: The Offering Circular together with the related
Offering Circular Supplement.
     Purchaser Information: The statement “to one or more funds and/or accounts
managed by affiliates of Cerberus Capital Management, L.P.” set forth in the
last sentence on the cover of the Offering Circular Supplement.

      Purchase Agreement

D-1